Citation Nr: 1823314	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-22 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for cholinergic urticaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran had active military service from May 2010 to August 2011.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

In February 2014, the Veteran testified at a Decision Review Officer hearing at the RO.  A transcript of that hearing is of record.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in August 2017 and was remanded for further development (i.e. treatment records and examination).  It has now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with the directives of its remand. 


FINDINGS OF FACT

1.  In giving the benefit to the Veteran, the Board finds that his urticaria symptoms more closely approximate the need for intermittent systemic immunosuppressive therapy to control his symptoms.

2.  The Veteran does not use continuous immunosuppressive therapy, and does not have recurrent debilitating episodes of urticaria of a least four episodes in a 12 month period.



CONCLUSION OF LAW

The criteria for a 30 percent rating, and no higher, for cholinergic urticaria have been met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7825 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Rating urticaria

Under DC 7825, 10 percent rating is appropriate in cases involving recurrent episodes (at least four times during the past 12-month period) that are responsive to treatment with antihistamines or sympathomimetics; a 30 percent rating is warranted in cases where there are recurrent debilitating episodes that occurred at least four times during the past 12-month period and which require intermittent systemic immunosuppressive therapy for control; and, the highest rating, 60 percent, is warranted where there are recurrent debilitating episodes which occurred at least four times during the past 12-month period despite continuous immunosuppressive therapy. 38 C.F.R. § 4.118, DC 7825. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
Resolving any doubt in favor of the Veteran, a 30 percent evaluation, and no higher, is warranted for the entirety of the rating period on appeal for the Veteran's service-connected skin disability.  

The Veteran is in receipt of service connection for cholinergic urticaria with shortness of breath when outbreak occurs effective from August 15, 2011 and rated as 10 percent disabling under DC 7825.  The Board granted service connection separately for asthma, COPD, and bronchial hyperresponsiveness related to his service-connected cholinergic urticarial in its August 2017 decision.  The grant was implemented in an August 2017 rating decision and a 10 percent rating was assigned for the Veteran's respiratory issues related to his urticaria.  Accordingly, respiratory symptomatology will not be addressed further here as it is separately rated under Diagnostic Code 6602; the same symptomatology cannot be compensated twice (38 C.F.R. § 4.14); and the rating assigned for respiratory symptomatology is not currently on appeal.  

The Veteran has submitted written statements by him and others, and testified at a DRO hearing and a Board hearing with regard to his symptoms which are brought on by heat.  The evidence reflects that when his temperature rises, or the environment temperature gets to 70 or 80 degrees, the Veteran begins to get red welts/hives which last for 60 to 120 minutes.  These symptoms resolve with a cold shower or cooler temperature (i.e., the use of a fan).  The welts/hives can be brought on by heat, physical exertion, hot foods, sunlight, alcohol use, and stress, and he can get them in his sleep.  By the Veteran's account, he has symptoms more frequently than four times in a 12 month period; he contends that they can occur daily.  

The evidence further reflects that the Veteran has been treated with several medications e.g. Cetirizine, Loratadine, Hydroxyzine, H2 inhibitor, Desloratadine, Scopolamine patch.  The medical evidence also shows that "he has been on all the typical antihistamines with no efficacy."  According to the Veteran and the clinical records, these medications were not satisfactorily treating his symptoms (e.g. see May 2014 and July 2016 VA records).

VA medical records reflect that in 2014, it was clinically discussed having the Veteran try Omalizumab (Xolair), and that such had been prescribed by the Veteran's VA allergist but it was denied by VA because the Veteran had not tried alternative formulary agents including danazol (a steroid) (e.g. see May 2014 July 2016 VA records).  Omalizumab is a systemic immunosuppressive therapy.  See www.merriam-webvster.com/medical/omalizumab (defining Omalizumab as an immunosuppressive drug that is a recombinant monoclonal antibody selectively binding to IgE to reduce allergic reactions and that is administered by subcutaneous injection).

In sum, despite being prescribed numerous antihistamines, the Veteran continued to have symptoms.  Thus, because of the occurrence of symptoms despite antihistamine use and the medical records indicating that immunosuppressive therapy has been prescribed for control, the Veteran's condition more nearly approximates a 30 percent rating.  The medical evidence is clear that a systemic immunosuppressive therapy was prescribed for the Veteran by VA (although VA was unable to provide this medication to the Veteran).  For that reason, the Board grants a 30 percent rating.

The Board finds that a 60 percent rating is not warranted because the severity of the Veteran's symptoms has not been shown to rise to that level or anything akin to such severity.  A 60 percent rating is warranted when a Veteran has recurrent debilitating episodes occurring at least four times during the past 12 month period despite continuous immunosuppressive therapy.  Initially, the Board notes that the Veteran has not been found by a VA examiner to have had debilitating episodes. (See April 2012 and December 2017 VA examination reports which both note no debilitating episodes).

The Board understands that the Veteran may feel that his condition is debilitating. November 2017 correspondence from his treating provider, Dr. K. D, at the Ann Arbor VA facility, reflects that the Veteran reports he breaks out in welts three to four times a day which causes him to alter his daily life to avoid breakouts and causes asthma (wheezing and shortness of breath), and that he has failed all medical treatments; however, she indicates that Omalizumab was not tried.  (The Veteran has contended that immunosuppressive therapy was tried but did not work; however, clinical records do not support this and the Veteran has not been shown to be competent to identify immunosuppressive therapy.)

In a March 2018 VA Form 21-4138, the Veteran stated, in pertinent part, as follows:

As for the debilitating part; my life has been completely altered do to this.  Everything I consider doing.  I have to know what the weather is going to be like, how sunny it will be, or even if I will be over exerting myself.  I can't even take my kids to the beach in the summer.  That is by definition considered debilitating. 

The Board finds that debilitating is not synonymous with the avoidance of activities.  Rather, debilitate is defined as "to make weak".    (See Curl v. Derwinski, 3 Vet. App. 98 (1992) citing WEBSTER'S NEW WORLD DICTIONARY (3d ed. 1988).)  Thus, a debilitating episode would be one in which the Veteran's urticaria rendered him unable to participate in activities due to weakness.  In this regard, the Board has considered the lay statement as to the Veteran feeling light-headed and having shortness of breath.  However, his breathing difficulties are separately rated under DC 6602, and his light-headedness has not been shown to be a separate manifestation of urticaria causing debilitation.

Also of importance, even assuming arguendo that the Veteran had debilitating episodes, he has not been shown to have had continuous immunosuppressive therapy which does not control such symptoms.  To the contrary, he does not use any immunosuppressive therapy, or even antihistamines, and his symptoms are not constant.  He treats his urticaria with a cool temperature.  

The Veteran has indicated that he gets hot while sleeping; during the summer and warmer months, he cannot stay outside for long periods of time or work past noon without having severe breakouts; and that during the winter months, he cannot do strenuous activity, work out, or do anything which raises his body temperature or heart rate.  (A 2018 VA examination report also reflects that it is less likely as not that the Veteran has eczema related to, or aggravated by, his urticaria, and the Veteran denied eczema upon examination.)

The Veteran's symptoms are not constant but are intermittent manifestations. He reports they last only one to two hours at a time and that his symptoms do not occur when the temperature is lower than 70 degrees.  

The Board also notes that the Veteran lives in Michigan which can generally be referred to as a cool geographic area throughout much of the year and the Veteran has stated that he can handle temperatures lower than 70 to 80 degrees without symptoms.  Although the Veteran has not been able to obtain immunosuppressive therapy through the VA system, the evidence does not suggest that he could not obtain such from a private provider, that it is contraindicated in his case, and that he has been using it continuously.  The clinical evidence does not support a finding that the Veteran would a likely as not have recurrent symptoms despite continuous immunosuppressive therapy.

The Board notes that at the 2014 DRO hearing, the Veteran testified that he cannot perform gainful occupational employment unless he is in a subzero degree weathered room (see DRO hearing transcript, page 10); however, this is inconsistent with the Veteran's testimony under oath that he can work until the temperature gets to 80 degrees (see Board hearing transcript, page 5.) and is also inconsistent with a former supervisor's statement.  An August 2013 statement by B.S. reflects that the Veteran can work hot days, for eight and a half hours a day, and on really hot days, he can work six hours. 

The Veteran and his representative have argued that the 2017 VA examiner was not competent to comment on dermatological disorders as the examiner was an internist.  The Veteran has also asserted that the 2017 examination was less than thorough because his symptoms occur when his body temperature rises and the examiner stated that "they are not going to make me exert myself."  

A presumption of regularity is applied to all manner of VA processes and procedures, including VA examinations. Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination). Clear evidence is required to rebut the presumption of regularity. Miley, 366 F.3d at 1347.

Here, the Board finds that the presumption of regularity has not been rebutted.  The VA medical opinion completed by the examiner, a medical doctor, clearly indicates that the examiner performed an in-person examination, reviewed the Veteran's claims file, and addressed the inquiry relevant to determining whether the Veteran had a current skin disability.  Moreover, the report was detailed and the medical evidence was discussed in an objective manner.  The Board finds that the examination findings are adequate and sufficient upon which to decide the claim.  Accordingly, the VA's duty to provide an examination and medical opinion has been satisfied.

Based on the foregoing, the Board finds that a 30 percent rating, and no higher is warranted.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56  (1990). 


ORDER

A 30 percent, and no higher, for cholinergic urticaria is granted, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


